DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 06/26/2019.  This IDS has been considered.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suto (US 2007/0210154) in view of Marathe et al. (US 2015/0127496; “Marathe”).
Regarding claim 1, Suto discloses in figures 1-14 a method for a server computing device (3) (¶ [0051]), comprising receiving, from communication circuitry of a second weigh scale (2i), a plate weight of a plate (100) when the first food is added to the plate (100), wherein the plate (100) is disposed on the second weigh scale (2i) at the first food station (1i) (¶¶ [0052]-[0053]) determining an added weight of the first food to the plate (100) based on the plate weight relative to an initial plate weight (¶ [0061]), and providing information related to the first food on a user interface (13) at the first food station (1i) (¶¶ [0079]-[0081]).
Suto discloses determining with the final added weights match the weights written onto the electronic tag for ensuring proper accounting of food (¶ [0088]) rather than matching a removed weight to an added weight.
In the same field of endeavor, Marathe teaches in figures 1-4 a method for a server computing device (150) (¶ [0017]) comprising receiving, from communication circuitry of a first weigh scale (not shown, disclosed in (¶ [0022]), a container weight of a first container (120) when a first food (122) is removed from the first container (120), wherein the first container (120) is disposed on the first weigh scale at a first food station (¶ [0022]), determining a removed weight of the first food (122) from the first container (120) based on the container weight relative to an initial container weight (¶ [0022]), determining whether the removed weight and the added weight match (¶ [0026]), and responsive to determining that the removed weight and the added weight match, providing information related to the first food on a user interface (201) at the first food station (¶ [0026]).


Regarding claim 2, Suto discloses receiving, from communication circuitry of a fourth weigh scale (2i), another plate weight of the plate (100) when the second food is added to the plate (100), wherein the plate is disposed on the fourth weigh scale (2i) at the second food station (1-2) (¶¶ [0051]-[0053]) 3375548.200determining another added weight of the second food to the plate (100) based on the another plate weight relative to the plate weight (¶¶ [0062]-[0066]), and providing other information related to the second food, in conjunction with the information related to the first food, on another user interface (13) at the second food station (1-2) (¶¶ [0079]-[0081]).  
Marathe teaches receiving, from communication circuitry of a third weigh scale, another container weight of a second container (130) when a second food (134) is removed from the second container (130), wherein the second container (130) is disposed on the third weigh scale at a second food station, determining another removed weight of the second food (134) from the second container (134) based on the another container weight relative to another initial container weight (134), determining whether the another removed weight and the another added weight match (¶¶ [0031]-[0033]) and responsive to determining that the another removed weight and the another 
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above. 

Regarding claim 3, Suto discloses determining a combined data selected from the group comprising of a combined price of the first food that is determined per pound and the second food that is determined per pound, and combined nutritional facts of the first food that that are determined per pound and the second food per pound; and providing the combined data to be presented on the another user interface at the second food station (¶¶ [0106]-[0107], [0118]-[0122]).  

Regarding claim 7, Marathe teaches receiving, from the communication circuitry of the first weigh scale, the initial container weight of the first container when the first container is initially disposed on the first weigh scale, and storing the initial container weight in a data store (¶ [0022]).  
Suto discloses receiving, from the communication circuitry of the second weigh scale (2i), the initial plate weight of the plate (100) when the plate is initially disposed on the second weigh scale (2i) and storing the initial plate weight in a data store (¶ [0060]).
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above. 

Regarding claim 8, Suto discloses when the removed weight and the weight on the tag don’t match providing an indication to the first food station (¶ [0079]).
Marathe teaches responsive to determining that the removed weight and the added weight do not match, providing an indication that the removed weight and the added weight do not match (¶ [0030]).
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above. 

Regarding claim 11, Suto discloses in figures 1-14 a tangible, non-transitory computer-readable medium storing instructions that, when executed by a processing device (3) (¶ [0051]), cause the processing device (3) to receive, from communication circuitry of a second weigh scale (2i), a plate weight of a plate (100) when the first food is added to the plate (100), wherein the plate is disposed on the second weigh scale (2i) at the first food station (1i) (¶¶ [0052]-[0053]), determine an added weight of the first food to the plate (100)  based on the plate weight relative to an initial plate weight (¶ [0061]), and provide information related to the first food on a user interface (13) at the first food station (1) (¶¶ [0079]-[0081]).  
Suto discloses determining with the final added weights match the weights written onto the electronic tag for ensuring proper accounting of food (¶ [0088]) rather than matching a removed weight to an added weight.
In the same field of endeavor, Marathe teaches in figures 1-4 a tangible, non-transitory computer-readable medium storing instructions that, when executed by a processing device (150) (¶ [0017]), cause the processing device (150) to receive, from 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Marathe’s steps of matching the removed weight to the added weight and providing information responsive to that particular matching for the purpose of tracking inventory throughout a store in case items are subsequently added to containers/shelves by consumers (¶¶ [0004], [0006]).

Regarding claim 12, Suto discloses the processing device (3) is further configured to receive, from communication circuitry of a fourth weigh scale (2i), another plate weight of the plate (100) when the second food is added to the plate (100), wherein the plate (100) is disposed on the fourth weigh scale (2i) at the second food station (1-2) (¶¶[0051]-[0053]), determine another added weight of the second food to the plate (100) based on the another plate weight relative to the plate weight (¶¶[0062]-[0066]), and provide other information related to the second food, in conjunction with the 
Marathe teaches the processing device (150) is further configured receive, from communication circuitry of a third weigh scale, another container weight of a second container (130) when a second food (134) is removed from the second container (130), wherein the second container (130) is disposed on the third weigh scale at a second food station, determine another removed weight of the second food (134) from the second container (130) based on the another container weight relative to another initial container weight, determine whether the another removed weight and the another added weight match (¶¶ [0031]-[0033]) and responsive to determining that the another removed weight and the another added weight match, provide other information related to the second food, in conjunction with the information related to the first food (¶ [0034]).  
The reasons and motivation for combining are the same as recited in the rejection of claim 11 above. 

Regarding claim 13, Suto discloses the processing device (3) is further configured to determine a combined data selected from the group comprising of a combined price of the first food that is determined per pound and the second food that is determined per pound, and combined nutritional facts of the first food per pound and the second food per pound; and provide the combined data to be presented on the another user interface at the second food station (¶¶ [0106]-[0107], [0118]-[0122]).  

Regarding claim 16, Suto discloses in figures 1-14 system, comprising a plurality of food stations (1-1,…,1-n) each food station (1i) comprising a first location (¶ [0051]) comprising a container (no reference numeral, see figure 2, bin containing food “F”) wherein the container contains food (F) (¶ [0057]), a second location comprising a second weigh scale (2i) configured to weigh a plate (100) and an alarm (12) (¶ [0057]), and a computing device (3) comprising3875548.200 a network interface communicatively coupled to the second weigh scale (2i), and the alarm (12) of each of the plurality of food stations, a memory device storing instructions, a processing device (3) operatively coupled to the network interface and the memory device (¶ [0058]), wherein the instructions cause the processing device (3) to receive, from the second weigh scale (2i) of the first food station (1), a plate weight of the plate (100) when the first food is added to the plate (100) (¶¶[0052]-[0053]), and determine an added weight of the food to the plate (100) based on the plate weight relative to an initial plate weight (¶ [0061]).
Suto discloses determining with the final added weights match the weights written onto the electronic tag for ensuring proper accounting of food (¶ [0088]) rather than matching a removed weight to an added weight.
In the same field of endeavor, Marathe teaches in figures 1-4 a system comprising a first weigh scale (not shown, disclosed in ¶ [0022]) and a container (120) disposed on the first weigh scale wherein the container (120) contains food (122, 124) and the first weigh scale configured to weigh the container (¶ [0022]), processing device (150) configured to receive from the first weigh scale of a first food station of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Marathe’s steps of matching the removed weight to the added weight and providing information responsive to that particular matching for the purpose of tracking inventory throughout a store in case items are subsequently added to containers/shelves by consumers (¶¶ [0004], [0006]).

Regarding claim 17, Suto discloses each food station (1i) further comprises a display (13), and the processing device (3) is further configured to, responsive to determining the weights match, provide a total price of the first food determined per pound based on the added weight or the removed weight of the first food to be presented on a user interface of the display (13) at the first food station (1i) (¶ [0099]).  
When Suto is modified by Marathe in the manner of the rejection of claim 16, the matching weights comprise the removed weight and the added weights match without further modification necessary.
The reasons and motivation for combining are the same as recited in the rejection of claim 16 above. 

Regarding claim 20, Suto discloses the food in the container can comprising a serving utensil in the container (¶¶ [0125]-[0126]).
When Suto is modified by Marathe in the manner of the rejection of claim 16, the initial container weight comprises a weight of the container, a weight of the food in the container, and a weight of a serving utensil in the container without further modification necessary.
The reasons and motivation for combining are the same as recited in the rejection of claim 16 above. 

Claims 4-6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suto in view of Marathe and Ehrenkranz (US 2014/0315162).

Regarding claim 4, Suto discloses receiving, from a first reader (11) at the first food station (1i), an identifier of the plate (100) that is disposed on the second weigh scale (2i) at the first food station (1i) and storing an association of the identifier with the added weight of the first food and the information related to the first food in a data store (101), wherein the information comprises a price of the first food per pound (¶ [0057]).
Suto is silent to the information comprises nutritional facts of the first food per pound.  
In the same field of endeavor, Ehrenkranz teaches in figure 3 a plate (310) comprising an identifier (350) which stores information comprising nutritional facts of the first food per pound (¶¶ [0084]-[0088]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Ehrenkranz’s nutritional facts in Suto’s data store for the purpose of allowing consumers to purchase food while making it easier for them to put their purchase in the context of nutritional goals (¶ [0005]).

Regarding claim 5, Suto discloses receiving, from a second reader (20) at a checkout station, the identifier (101) of the plate (100) (¶ [0058]), obtaining the price of the first food per pound from the data store using the identifier (101), determining a total price of the first food based on a weight of the first food and the price of the first food per pound, 3475548.200providing the total price of the first food on another user interface (see figure 3) at the checkout station, receiving payment for the first food, and responsive to determining that the payment is accepted, providing an indication that the payment is accepted on the another user interface at the checkout station (¶¶ [0109]-[0123]).
  
Regarding claim 6, Suto discloses the information comprises a price of the first food based on the added weight of the first food (¶¶ [0092]-[0095]).
Suto is silent to nutritional facts of the first food based on the added weight of the first food.  
In the same field of endeavor, Ehrenkranz teaches in figure 3 a plate (310) comprising an identifier (350) which provides information comprising nutritional facts of the first food per pound (¶¶ [0084]-[0088]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Ehrenkranz’s nutritional facts in Suto’s data store for the purpose of allowing consumers to purchase food while making it easier for them to put their purchase in the context of nutritional goals (¶ [0005]).
Regarding claim 14,  Suto discloses the processing device (3) is further configured to receive, from a first reader (11) at the first food station (1i), an identifier of 
 Suto is silent to the information comprises nutritional facts of the first food per pound.  
In the same field of endeavor, Ehrenkranz teaches in figure 3 a plate (310) comprising an identifier (350) which stores information comprising nutritional facts of the first food per pound (¶¶ [0084]-[0088]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Ehrenkranz’s nutritional facts in Suto’s data store for the purpose of allowing consumers to purchase food while making it easier for them to put their purchase in the context of nutritional goals (¶ [0005]).

Regarding claim 15, Suto discloses the processing device (3) is further configured to receive, from a second reader (20) at a checkout station, the identifier of the plate (100) (¶ [0058]), obtain the price of the first food per pound from the data store using the identifier; determining a total price of the first food based on a weight of the first food and the price of the first food per pound, provide the total price of the first food to be presented on another user interface (see figure 3) at the checkout station, receive payment for the first food, and responsive to determining that payment is accepted, provide an indication that payment is accepted on the another user interface at the checkout station (¶¶ [0109]-[0123]).  
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suto in view of Marathe and Bodin et al. (US 2008/0052200; “Bodin”).

Regarding claim 9, Marathe generally teaches inventory tracking using the container masses but does not explicitly discloses indicating to refill food.
In the same field of endeavor, Bodin teaches in figures 1-6a mass sensor inventory tracking system (¶ [0011]) wherein determining when the container weight satisfies a threshold condition, and responsive to determining that the container weight satisfies the threshold condition, transmitting an indication to a computing device (220) , wherein the indication indicates to refill food in the first container (¶¶ [0061]-[0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize Bodin’s depletion tracker in Suto and Marathe’s method for the purpose of automatically alerting a business owner when a depleted item needs to be replaced thus saving time (¶¶ [0004]-[0005]).

Allowable Subject Matter
Claims 10, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALIE HULS/Primary Examiner, Art Unit 2863